                            IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON



DENISE C.,1

                  Plaintiff,                                                        Civ. No. 1:18-cv-01052-MC

         v.                                                                         OPINION & ORDER

COMMISSIONER OF
SOCIAL SECURITY,

            Defendant.
_______________________________________
McSHANE, District Judge:

         Plaintiff Denise C. seeks judicial review of the final decision of the Commissioner of Social

Security (“Commissioner”). The decision of the Commissioner is based on proper legal standards

and supported by substantial evidence and so the decision is AFFIRMED and this case is

DISMISSED.

                                                BACKGROUND

         On February 6, 2014, Plaintiff filed a Title II application for a period of disability and

disability insurance benefits and a Title XVI application for supplemental security income

alleging disability beginning February 9, 2010. Tr. 13. The claims were denied initially and

upon reconsideration. Id. At Plaintiff’s request, a hearing was held before an administrative law

judge (“ALJ”) on December 20, 2016. Id. On May 4, 2017, the ALJ issued a decision finding

Plaintiff not disabled. Tr. 27. The Appeals Council denied Plaintiff’s request for review,

making the ALJ’s decision the final decision of the Commissioner. Tr. 1. This appeal followed.


1
 In the interest of privacy, this opinion uses only first name and the initial of the last name of the non-governmental
party or parties in this case. Where applicable, this opinion uses the same designation for a non-governmental
party’s immediate family member.


Page 1 – OPINION & ORDER
                                     DISABILITY ANALYSIS

       A claimant is disabled if he or she is unable to “engage in any substantial gainful activity

by reason of any medically determinable physical or mental impairment which . . . has lasted or

can be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§ 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for determining

whether an applicant is disabled within the meaning of the Social Security Act.” Keyser v. Comm’r,

648 F.3d 721, 724 (9th Cir. 2011).

      The five-steps are: (1) Is the claimant presently working in a substantially gainful
      activity? (2) Is the claimant’s impairment severe? (3) Does the impairment meet or
      equal one of a list of specific impairments described in the regulations? (4) Is the
      claimant able to perform any work that he or she has done in the past? and (5) Are
      there significant numbers of jobs in the national economy that the claimant can
      perform?

Id. at 724-25; see also Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).

       The claimant bears the burden of proof at steps one through four. Bustamante, 262 F.3d at

953. The Commissioner bears the burden of proof at step five. Id. at 953-54. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir.

1999). If the Commissioner fails to meet this burden, the claimant is disabled. 20 C.F.R.

§§ 404.1520(a)(4)(v); 416.920(a)(4)(v). If, however, the Commissioner proves that the claimant

is able to perform other work existing in significant numbers in the national economy, the claimant

is not disabled. Bustamante, 262 F.3d at 953-54.

                                     THE ALJ’S FINDINGS

       The ALJ performed the sequential analysis. At step one, the ALJ found Plaintiff had not

engaged in substantial gainful activity since the alleged onset date, February 9, 2010. Tr. 15. The



Page 2 – OPINION & ORDER
ALJ determined Plaintiff had the following severe impairments: degenerative disc disease; right

carpal tunnel system status post release; left knee medial meniscus tear status post repair; breast

cancer; irritable bowel syndrome; anxiety; and somatoform disorder. Id. The ALJ determined

Plaintiff’s impairments did not meet or equal a listed impairment. Tr. 16.

       The ALJ determined Plaintiff had the RFC to perform a range of sedentary work, “except

she is limited to low stress unskilled work due to her mental health issues.” Tr. 18.

       The ALJ noted Plaintiff was 40 years old on the alleged onset date and has at least a high

school education and is able to communicate in English. Tr. 26. The ALJ found Plaintiff is unable

to perform past relevant work. Id. Based on her RFC, the ALJ determined Plaintiff was able to

perform “nearly all unskilled sedentary positions in the national economy.” Tr. 27. As a

consequence, the ALJ determined Plaintiff was not disabled. Id.

                                   STANDARD OF REVIEW

       The district court must affirm the Commissioner’s decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

Batson v. Comm’r, 359 F.3d 1190, 1193 (9th Cir. 2004). Substantial evidence “means such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (citation and internal quotation marks omitted).

In reviewing the Commissioner’s alleged errors, this Court must weigh “both the evidence that

supports and detracts from the [Commissioner’s] conclusion.” Martinez v. Heckler, 807 F.2d

771, 772 (9th Cir. 1986).

       When the evidence before the ALJ is subject to more than one rational interpretation,

courts must defer to the ALJ's conclusion. Batson, 359 F.3d at 1198 (citing Andrews v. Shalala,

53 F.3d 1035, 1041 (9th Cir. 1995)). A reviewing court, however, cannot affirm the




Page 3 – OPINION & ORDER
Commissioner’s decision on a ground that the agency did not invoke in making its decision.

Stout v. Comm’r, 454 F.3d 1050, 1054 (9th Cir. 2006). Finally, a court may not reverse an ALJ’s

decision on account of an error that is harmless. Id. at 1055–56. “[T]he burden of showing that

an error is harmful normally falls upon the party attacking the agency’s determination.” Shinseki

v. Sanders, 556 U.S. 396, 409 (2009).

                                          DISCUSSION

         Plaintiff alleges the ALJ erred by (1) failing to include fibromyalgia among Plaintiff’s

severe impairments; (2) improperly discounting Plaintiff’s subjective symptom testimony; and (3)

improperly rejecting the “other” medical source opinion of Plaintiff’s treating physician’s

assistant.

    I.       Fibromyalgia

         A medically determinable impairment is “severe” at Step Two of the sequential analysis if

it significantly limits the individual’s physical or mental ability to do basic work activities. 20

C.F.R. § 404.1520(c). However, “Step two is merely a threshold determination meant to screen

out weak claims.” Buck v. Berryhill, 869 F.3d 1040, 1048 (9th Cir. 2017). If the sequential

analysis proceeds beyond Step Two, meaning that it has been resolved in the plaintiff’s favor, the

failure to classify an impairment as severe will generally be harmless. Id. at 1049. This is because

Step Two “is not meant to identify the impairments that should be taken into account when

determining the RFC.” Id. at 1048-49. “In fact, in assessing the RFC, the adjudicator must

consider limitations and restrictions imposed by all of an individual’s impairments, even those that

are not ‘severe.’”    Id. at 1049 (internal quotation marks and citation omitted, alterations

normalized). “The RFC therefore should be exactly the same regardless of whether certain

impairments are considered ‘severe’ or not.” Id. (emphasis in original).




Page 4 – OPINION & ORDER
       In this case, Plaintiff asserts the ALJ erred by failing to include fibromyalgia among

Plaintiff’s severe impairments at Step Two of the sequential analysis and, subsequently, failing to

account for the limitations caused by fibromyalgia in formulating Plaintiff’s RFC.

       Fibromyalgia is a rheumatic diseases that cause inflammation of the fibrous connective

tissue components of muscles, tendons, ligaments, and other tissues, with symptoms that include

chronic pain throughout the body, multiple tender points, fatigue, stiffness, and a pattern of sleep

disturbance that can exacerbate the cycle of pain and fatigue. Revels v. Berryhill, 874 F.3d 648,

656 (9th Cir. 2017). Fibromyalgia is diagnosed “entirely on the basis of the patients’ reports of

pain and other symptoms” and there are “no laboratory tests to confirm the diagnosis.” Id. (internal

quotation marks and citation omitted).

       The Commissioner has issued additional guidance for cases involving fibromyalgia, both

in terms of establishing when a claimant has a medically determinable case of fibromyalgia and in

evaluating fibromyalgia in disability claims. Social Security Ruling (“SSR”) 12-2P, available at

2012 WL 3104869. Generally, a claimant can establish a medically determinable impairment of

fibromyalgia by providing evidence from an acceptable medical source and a “licensed physician

(a medical or osteopathic doctor) is the only acceptable medical source who can provide such

evidence.” Id. at *2. However:

       We cannot rely upon the physician’s diagnosis alone. The evidence must document
       that the physician reviewed the person’s medical history and conducted a physical
       exam. We will review the physician’s treatment notes to see if they are consistent
       with the diagnosis of FM [fibromyalgia], determine whether the person’s symptoms
       have improved, worsened, or remained stable over time, and establish the
       physician’s assessment over time of the persons physical strength and functional
       abilities.

Id.




Page 5 – OPINION & ORDER
        In order to establish a medically determinable impairment of fibromyalgia, the diagnosing

physician must base his conclusion on:

    (1) A widespread history of pain;

    (2) At least eleven positive tender points on physical examination or, alternatively, repeated

        manifestations of six or more fibromyalgia symptoms, signs, or co-occurring conditions,

        especially manifestations of fatigue, cognitive or memory problems (“fibro fog”), waking

        unrefreshed, depression, anxiety disorder, or irritable bowel syndrome; and

    (3) Evidence that other disorders that could cause the signs, symptoms, or co-occurring

        conditions were excluded.

Id. at *2-3.

        In the present case, there is no diagnosis of fibromyalgia from an acceptable medical

source. On January 21, 2017, Plaintiff was examined by Dr. Mike Henderson as part of the

disability review process. Tr. 1376-78. Dr. Henderson reviewed Plaintiff’s medical records and

performed a fibromyalgia exam. Tr. 1376-77. Dr. Henderson found some positive tender points

but found that “[b]ased on today’s test [I] cannot confirm the severity of symptoms,” and noted

that “[t]here does seem to be some symptom amplification.”         Tr. 1378. He concluded that

“Fibromyalgia is a diagnosis of exclusion and [Plaintiff] does have apparently significant

depression and anxiety.     One would need to treat this successfully in order to diagnose

fibromyalgia.” Id.

        Even if the failure to include fibromyalgia at Step Two was error, the error was harmless

because the ALJ appropriately considered the limitations Plaintiff attributed to fibromyalgia in

formulating Plaintiff’s RFC, as discussed in the following sections.




Page 6 – OPINION & ORDER
   II.      Subjective Symptom Testimony

         Plaintiff asserts that the ALJ erred by rejecting her subjective symptom testimony. To

determine whether a claimant’s testimony is credible, an ALJ must perform a two-stage analysis.

20 C.F.R. § 416.929. The first stage is a threshold test in which the claimant must produce

objective medical evidence of an underlying impairment that could reasonably be expected to

produce the symptoms alleged. Molina v. Astrue, 674 F.3d 1104, 1112 (9th Cir. 2012). At the

second stage of the credibility analysis, absent evidence of malingering, the ALJ must provide

clear and convincing reasons for discrediting the claimant’s testimony regarding the severity of

symptoms. Carmickle v. Comm’r, 533 F.3d 1155, 1160 (9th Cir. 2008).

         The ALJ must make findings that are sufficiently specific to permit the reviewing court to

conclude that the ALJ did not arbitrarily discredit the claimant’s testimony. Ghanim v. Colvin,

763 F.3d 1154, 1163 (9th Cir. 2014). An ALJ may use “ordinary techniques of credibility

evaluation” in assessing a claimant’s credibility, such as prior inconsistent statements concerning

the symptoms, testimony that appears less than candid, or a claimant’s daily activities. Tommasetti

v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008).

         During the hearing, Plaintiff testified that she suffers from lymphedema, as well as

fibromyalgia, osteoarthritis, and anxiety. Tr. 43-45. Her lymphedema is a chronic condition and

causes swelling that worsens with activity. Tr. 46-47. Plaintiff also testified that her spinal issues

cause her severe pain, as well as a loss of sensation in her leg. Tr. 51. Plaintiff reported that

surgery relieved most of her carpal tunnel symptoms, but that she still is sometimes unable to hold

a pen. Tr. 52. Plaintiff testified that she relies on her daughter to do the grocery shopping because

her chronic pain interferes with her ability to do it herself. Tr. 53.




Page 7 – OPINION & ORDER
       Plaintiff also reported suffering from depression and anxiety. Plaintiff testified that her

anxiety has become worse since the death of her husband and she began taking psychotropic

medication in 2015, although she does not participate in mental health counseling. Tr. 45-46.

Plaintiff reported that she cries frequently, which her doctor attributes to depression, but she

doesn’t “feel comfortable going on any antidepressants.” Tr. 53.

       A. Treatment History

       The ALJ gave several reasons for discounting Plaintiff’s subjective symptom testimony.

First, the ALJ noted Plaintiff’s treatment history undermined her symptom testimony. Tr. 21-24.

The effectiveness of medication and other treatment is an appropriate consideration in assessing

subjective symptom testimony.         20 C.F.R. §§ 404.1529(c)(3)(iv-v), 416.929(c)(3)(iv-v).

Similarly, an ALJ may rely on “unexplained or inadequately expressed failure to seek treatment

or to follow a prescribed course of treatment,” or a level or frequency of treatment that is

inconsistent with the level of complaints in discounting a claimant’s subjective symptom

testimony, if “there are no good reasons for this failure.” Molina, 674 F.3d 1113-14 (internal

quotation marks and citation omitted).

       With respect to Plaintiff’s mental limitations, the ALJ noted an unexplained failure to

follow a prescribed course of treatment. Tr. 23-24. Treatment notes from October 2011 indicate

that Plaintiff was prescribed lorazepam for her anxiety and that it was effective at controlling her

symptoms. Tr. 595, 597. In May 2015, Plaintiff reported a increase her anxiety symptoms

following the death of her husband, but also reported that she was not taking lorazepam for her

anxiety. Tr. 1242. In July 2015, Plaintiff reported “really bad” daily anxiety. Tr. 1194. Plaintiff

was advised to take Effexor, as well as klonopin and lorazepam as needed. Tr. 1197. Plaintiff was

also referred to mental health counseling. Id. Despite these recommendations, Plaintiff reported




Page 8 – OPINION & ORDER
that she was not taking Effexor regularly in October 2015 and denied anxiety or nervousness,

although she did report depression. Tr. 1187, 1189. During an examination in November 2015,

Plaintiff complained of anxiety, but denied depression, mental problems, or suicidal thoughts. Tr.

1094. In July 2016, Plaintiff was once again not taking Effexor, although she reported that it was

effective “but not enough to warrant taking it daily.” Tr. 11178. During the same treatment

session, Plaintiff also complained of depression and anxiety, but was “reluctant to take meds.” Tr.

1178-81. This is consistent with Plaintiff’s testimony at the hearing, where she expressed

reluctance to take antidepressant medication. Tr. 53. Although Plaintiff’s primary care provider

has recommended mental health treatment services more than once, Plaintiff told her examining

psychologist “I just haven’t followed up.” Tr. 1390. At the hearing, Plaintiff affirmed that she

had never had counseling for her mental conditions. Tr. 46.

       On this record, the Court concludes the ALJ appropriately considered Plaintiff’s history of

mental health treatment, including the efficacy of medication and the unexplained failure to seek

counseling despite recommendations from treatment providers.

       B. Objective Medical Evidence

       The ALJ also noted that Plaintiff’s testimony was inconsistent with the objective medical

evidence. Tr. 19. Although “subjective pain testimony cannot be rejected on the sole ground that

it is not fully corroborated by objective medical evidence, the medical evidence is still a relevant

factor in determining the severity of the claimant’s pain and its disabling effects.” Rollins v.

Massanari, 261 F.3d 853, 857 (9th Cir. 2001). “Contradiction with the medical record is a

sufficient basis for rejecting the claimant’s subjective symptom testimony.” Carmickle, 533 F.3d

at 1161.




Page 9 – OPINION & ORDER
       In this case, Plaintiff testified that she suffers from severe lymphedema, but the medical

record indicates only mild symptoms. Tr. 1023 (“Mild lymphedema bilateral arms,”), 1088

(Plaintiff “has very mild lymphedema,”), 1108 (“Signs and symptoms consistent with mild Stage

I lymphedema” in the right upper extremities, negative in the lower extremities,), 1370-72 (“No

soft tissue calcification or soft tissue swelling,” and no edema noted in extremities).

       Plaintiff also testified that she suffered from debilitating pain and mobility issues, but the

ALJ noted that the record contained largely unremarkable findings. Tr. 19-23. See, e.g., Tr. 386

(overall musculoskeletal findings normal, adequate range of motion, no joint abnormalities); 438

(normal gait, station, and posture); 457 (normal gait, normal findings, positive right side straight

leg raise test); 572 (negative straight leg raise test, with normal gait, posture, and strength); 910

(spine non-tender to palpation, no tenderness or swelling, normal range of motion without obvious

weakness, no visible deformities, cyanosis, clubbing, or edema in extremities, normal gait); 1023

(normal gait, no motor deficits, spine non-tender to palpation, no visible deformities, cyanosis,

clubbing, or edema in extremities); 1088 (spine non-tender to palpation, normal gait, no visible

deformities, cyanosis, or edema in extremities); 1296 (normal posture, gait, and station, “well-

appearing patient in no acute distress.”); 1377-78 (pain on axial rotation, diminished sensation and

2/4 reflexes, but normal muscle bulk and tone with 5/5 strength, straight-leg raise tests negative).

       On this record, the Court concludes that the ALJ appropriately considered objective

medical evidence that contradicted Plaintiff’s testimony concerning the severity of her pain and

mobility limitations.

       C. Activities of Daily Living

       Finally, the ALJ briefly considered Plaintiff’s activities of daily living. Tr. 19-20, 23-24.

During the hearing, Plaintiff testified that she worked part time as a caretaker in 2011 and 2012.




Page 10 – OPINION & ORDER
Tr. 41. The work consisted of dispensing mediation, preparing meals, and running errands. Tr.

41-42. In December 2011, Plaintiff told her treatment provider that her pain medication allowed

her to “stay stable” with her activities of daily living, and that she was leaving the country for an

extended period to care for a friend who was very ill. Tr. 593; see also 589 (in October 2012

Plaintiff reported that she was adjusting after being gone for five months to care for her friend).

In Tommasetti v. Astrue, 533 F.3d 1035 (9th Cir. 2008), the court noted that the ALJ could properly

infer that the plaintiff was not as physically limited as he claimed based on his ability to travel

overseas to care for an ailing relative. Id. at 1040. The same reasoning applies in the present case

and the ALJ properly considered Plaintiff’s international travel in weighing her testimony.

          On this record, the Court concludes that the ALJ did not err in discounting Plaintiff’s

subjective symptom testimony.

   III.       “Other” Medical Opinion Evidence

          Plaintiff argues that the ALJ erred by discounting the opinion of her treating physician’s

assistant, Denise Ledbetter.    The ALJ is responsible for resolving conflicts in the medical record.

Carmickle, 533 F.3d at 1164. Under the then-operative regulations, the opinion of a physician’s

assistant was considered an “other medical source,” rather than an “acceptable medical source.”

See Kimberly S. v. Comm’r, No. 3:17-cv-01956-HZ, 2018 WL 6198275, at *4 (D. Or. Nov. 28,

2018) (summarizing regulatory developments in the consideration of the opinions of “other

medical sources,” such as physician assistants and nurse practitioners).

          With the growth of managed health care in recent years and the emphasis on
          containing medical costs, medical sources who are not “acceptable medical
          sources,” such as nurse practitioners, physician assistants, and licensed clinical
          social workers, have increasingly assumed a greater percentage of the treatment and
          evaluation functions previously handled primarily by physicians and psychologists.

SSR 06-03p, available at 2006 WL 2329939, at *3.




Page 11 – OPINION & ORDER
       While opinions from non-acceptable medical sources may not be given controlling weight,

their opinions may be used in determining the severity of the claimant’s impairments and how it

affects the claimant’s ability to work. Id. at *2. The ALJ may reject the competent testimony of

“other medical sources” for reasons germane to the witness. Molina, 674 F.3d at 1111. Germane

reasons may include a finding that the testimony contradicts the witness’s own earlier testimony

or that of other medical specialists, or that the witness was biased. Dale v. Colvin, 823 F.3d 941,

944-45 (9th Cir. 2016).

       In considering “other medical source” opinions, ALJ should weigh the length of

relationship and frequency of contact; the level of consistency with other evidence of record; the

degree to which the source presents relevant evidence to support an opinion; the quality of opinion

explanation; specialty area expertise, if applicable; and any other factors that tend to refute the

opinion. SSR 06-03p, 2006 WL 2329939, at *3-4.

       Plaintiff became a patient of Ms. Ledbetter’s clinic in 2005, although Ms. Ledbetter only

began treating Plaintiff regularly in January 2015. Tr. 1351. On November 30, 2016, Ms.

Ledbetter submitted a medical opinion as part of Plaintiff’s disability application. Tr. 1351-55. In

that opinion, Ms. Ledbetter listed Plaintiff’s diagnoses as breast cancer, lumbar and thoracic back

pain, depression, fatigue, anxiety, and migraines, although only breast cancer, depression, and

possibly back pain were expected to last at least twelve months. Tr. 1351. Ms. Ledbetter reported

that Plaintiff would need to lie down or rest for twenty or thirty minutes every one to two hours

during the day to help relieve her back pain. Tr. 1352, 1354. Ms. Ledbetter also believed that

Plaintiff would periodically need to elevate her legs during the workday. Tr. 1354. Ms. Ledbetter

opined that Plaintiff could walk two or three blocks without rest or significant pain; that she could

sit for thirty minutes at a time; and stand or walk for twenty minutes at a time. Tr. 1353. Overall,




Page 12 – OPINION & ORDER
Ms. Ledbetter believed Plaintiff could sit for two hours and stand or walk for two hours in an eight-

hour workday, but that she would need a job that permitted her to shift from sitting to standing or

walking. Id. Ms. Ledbetter reported that Plaintiff could occasionally lift or carry less than ten

pounds and never lift or carry ten pounds or more.          Tr. 1354. Ms. Ledbetter also assessed

substantial limitations to Plaintiff’s ability to perform reaching, handling, or fingering, limiting her

to no more than 20% of an eight-hour workday in each area and reporting that Plaintiff would

require breaks after using her hands. Id. Ms. Ledbetter concluded that Plaintiff’s limitations would

result in four or more absences each month. Tr. 1355.

        The ALJ assigned “little weight” to Ms. Ledbetter’s opinion, noting that it was inconsistent

with the objective medical evidence in the record. Tr. 25. Consistency with the medical record is

an appropriate consideration in weighing “other” medical source testimony.              20 C.F.R. §§

404.1527(c)(4), 416.927(c)(4). In this case, as outlined in the preceding section, the ALJ noted

generally unremarkable physical findings. Tr. 386, 438, 457, 572, 910, 1023, 1088, 1296, 1377-

78.

        The ALJ also concluded that Ms. Ledbetter’s opinion was contradicted by the opinion of

examining physician, Dr. Henderson. Tr. 25. Dr. Henderson found normal gait, normal muscle

bulk and tone, and 5/5 strength in her upper and lower extremities. Tr. 1377. Although Dr.

Henderson observed diminished sensation and reflexes, the straight leg test was negative. Id. With

respect to Plaintiff’s carpal tunnel syndrome, Dr. Henderson concluded that the condition “appears

to be mild and should not impair her.” Tr. 1378. This is at odds with the more severe limitations

assessed by Ms. Ledbetter and such a contradiction is a valid basis for discounting Ms. Ledbetter’s

opinion. Molina, 674 F.3d at 1112.




Page 13 – OPINION & ORDER
       Finally, the ALJ concluded that it appeared Ms. Ledbetter based her opinion on Plaintiff’s

subjective complaints. Tr. 25. If a treating provider’s opinion is based to a large extent on the

claimant’s self-reports and the ALJ properly finds the applicant not credible, the ALJ may discount

the treating provider’s opinion. Ghanim, 763 F.3d at 1162. In this case, the ALJ reasonably found

that Ms. Ledbetter assessment was contradicted by the medical record and therefore likely based

on Plaintiff’s subjective complaints. As discussed in the previous section, the ALJ properly found

Plaintiff less than credible and so reasonably considered this factor in discounting Ms. Ledbetter’s

opinion.

       On this record, the Court concludes that the ALJ gave sufficiently germane reasons for

discounting the “other” medical source opinion of Ms. Ledbetter.

                                         CONCLUSION

       Pursuant to sentence four of 42 U.S.C. § 405(g), the decision of the Commissioner is

AFFIRMED and this case is DISMISSED.

       DATED this 10th day of October, 2019.



                                              s/Michael J. McShane
                                              MICHAEL McSHANE
                                              United States District Judge




Page 14 – OPINION & ORDER
